 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 135 
636 
Starbucks Corporation d/b/a Starbucks Coffee Com-
pany 
and
 Local 660, Industrial Workers of the 
World.  
Cases 2ŒCAŒ37548, 2ŒCAŒ37599, 2ŒCAŒ
37606, 2ŒCAŒ37688, 2ŒCAŒ37689, 2ŒCAŒ37798, 

2ŒCAŒ37821, and 2ŒCAŒ38187 
August 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On October 30, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB No. 99.
1  Thereafter, the 
Respondent filed a petition for review in the United 
States Court of Appeals for th
e District of Columbia Cir-
cuit, and the General Counsel filed a cross-application 

for enforcement.  On June 
17, 2010, the United States 
Supreme Court issued its decision in 
New Process Steel, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 
3(b) of the Act, in order to exercise the delegated author-
ity of the Board, a delegee 
group of at least three mem-
bers must be maintained.  Th
ereafter, the Board issued an 
order setting aside the above-referenced Decision and 
Order, and retained this case on its docket for further 
action as appropriate. 
                                                 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2   The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-

cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 
and for the reasons stated in 
the decision reported at 354 
NLRB No. 99, which has been set aside and which is 
incorporated by reference.
3                                                  2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 In finding the Respondent™s discharge of Joseph J. Agins Jr. vio-
lated the Act, Member Hayes joins Member Schaumber in adopting the 
judge™s analysis under 
Atlantic Steel
, 245 NLRB 814 (1979), and there-
fore does not reach her analysis under 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982).  See 354 NLRB No. 99, slip op. at 1Œ2 
fn. 5
. Additionally, although he finds that the Respondent
 unlawfully discharged Daniel 
Gross under the facts here, Member Hayes agrees with Member 
Schaumber that the Act does not give
 employees license to tell their 
coworkers which of their duties to perform. Id. 
